Case: 1:09-cr-00019-MRB Doc #: 104 Filed: 04/21/21 Page: 1 of 2 PAGEID #: 576

AO 245D (Rev, 09/19) Judgment in a Criminal Case for Revocations
Sheet |

UNITED STATES DISTRICT COURT

Southern District of Ohio

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
We ) (For Revocation of Probation or Supervised Release)
Christian Pearson
) Case No, 1:09cr019
) USM No. 04720-061
) Angela Glaser
) Defendant's Attorney
THE DEFENDANT:
“admitted guilt to violation of condition(s) see below of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
1 Failure to refrain from illicit substances 03/26/2021
The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
“The defendant has not violated condition(s) _2 and 3 and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany —
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No.:_ 4446 04/20/2021
Date of Imposition of Judgment =
Defendant’s Year of Birth: 1979 we ale, J we Se
ee 4. \ /
City and State of Defendant’s Residence: Signature of Judge

Cincinnati, Ohio
Michael R. Barrett, United States District Judge

 

Name and Title of Judge

Zyah 21, ZO)

Date
Case: 1:09-cr-00019-MRB Doc #: 104 Filed: 04/21/21 Page: 2 of 2 PAGEID #: 577

AO 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 2 of
DEFENDANT: Christian Pearson
CASE NUMBER: 1:09cr019

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Six (6) months BOP custody with credit for time served and no supervision to follow.

QO The court makes the following recommendations to the Bureau of Prisons:

Ol The defendant is remanded to the custody of the United States Marshal.

ff The defendant shall surrender to the United States Marshal for this district:
M at 12:00 Oo am. 4 pm. on _ 05/04/2021
as notified by the United States Marshal.

(J The defendant shali surrender for service of sentence at the institution designated by the Bureau of Prisons:
Ol before 2 p.m. on
O asnotified by the United States Marshal.

 

O as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
